Citation Nr: 0104279	
Decision Date: 02/12/01    Archive Date: 02/20/01

DOCKET NO.  99-22 232	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for dizziness/vertigo.

2.  Entitlement to an increased rating for residuals of an 
injury to the femoral cutaneous nerve of the left thigh with 
scars, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for face scars, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a compensable evaluation for a healed 
right eye injury.

5.  Evaluation of service-connected muscle tension headaches, 
currently rated as noncompensably disabling.

6.  Evaluation of service-connected post-traumatic stress 
disorder, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. W. Koennecke, Associate Counsel


INTRODUCTION

The appellant served on active duty from December 1965 to May 
1967.  He is a combat veteran and the recipient of a Purple 
Heart.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a July 1999 rating decision of the St. 
Petersburg, Florida, Department of Veterans Affairs (VA) 
Regional Office (RO). 


FINDINGS OF FACT

1.  Face scars are manifested by no more than moderate 
disfigurement.

2.  A healed right eye injury is manifested by no more than 
some eye pain with no active pathology.

3.  Objective evidence of muscle tension headaches averaging 
one in 2 months over the last several months has not been 
submitted.



CONCLUSIONS OF LAW

1.  Face scars are no more than 10 percent disabling.  
38 U.S.C.A. §§ 1155, 5107(b) (West 1991); 38 C.F.R. Part 4, 
§ 4.118, Diagnostic Code 7800 (2000).

2.  The criteria for a compensable evaluation for a healed 
right eye injury have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.84a, Diagnostic 
Code 6099-6009 (2000)

3.  The criteria for a compensable evaluation for muscle 
tension headaches have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 1991); 38 C.F.R. Part 4, § 4.124a, Diagnostic 
Code 8199-8100 (2000)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Increased Rating Claims.

This appeal stems from a July 1999 rating decision.  In that 
decision, the RO confirmed and continued a noncompensable 
evaluation for a healed right eye injury.  The evaluation for 
face scars was increased to 10 percent.  In that decision, 
service connection was granted for muscle tension headaches 
and a noncompensable evaluation was assigned.  The appellant 
disagrees with the evaluations currently assigned for all of 
these disabilities and contends that higher evaluations are 
warranted.

On a claim for an original or an increased rating, the 
claimant will generally be presumed to be seeking the maximum 
benefit allowed by law and regulation, and it follows that 
such a claim remains in controversy where less than the 
maximum available benefit is awarded.  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  At the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  Fenderson v. Brown, 12 Vet. App. 119 (1999).  With 
regard to muscle tension headaches, we conclude that the 
condition has remained stable and that staged ratings are not 
appropriate in this case.

The RO has met its duty to assist the appellant in the 
development of these claims under the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  By virtue of the Statement of the Case issued in 
October 1999, the appellant and his representative were given 
notice of the information, medical evidence, or lay evidence 
necessary to substantiate the claims.  When the appellant 
filed his claim in March 1999, he indicated treatment by Drs. 
Harding and Barker.  Dr. Harding's records were obtained.  
Dr. Barker's records were associated with mental health 
counseling and, while they are the subject of the Remand 
below, are not relevant for the purposes of these increased 
rating claims.  The appellant denied any treatment for his 
right eye condition.  The RO made reasonable efforts to 
obtain relevant records adequately identified by the 
appellant, in fact, all evidence identified by the appellant 
relative to these claims has been obtained and associated 
with the claims folder.  VA examinations were conducted in 
June 1999 with regard to all of the claims and copies of the 
reports associated with the file.  Furthermore, there is no 
indication from the appellant or the representative that 
there is outstanding evidence which would be relevant to this 
claim.

Disability evaluations are determined by the application of a 
schedule of rating which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (2000).  Separate diagnostic codes identify the 
various disabilities.  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Evaluation of a service-connected disability requires review 
of the appellant's medical history.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  Therefore, although the Board has reviewed 
all the evidence of record, it finds that the most probative 
evidence is that which has been developed immediately prior 
to and during the pendency of the claim on appeal.  When all 
the evidence is assembled, the determination must then be 
made as to whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

Face scars.

The appellant contends that his facial scars are indicative 
of severe disfigurement.  His injury has left one eyeball 
socket 50 percent smaller than the other.

Private medical records are silent for complaints, treatment 
or evaluation of facial scarring.  

A VA examination was conducted in June 1999.  There were 
well-healed scars on the right infraorbital area and the left 
lateral nose.  Most of the scars were hypopigmented.  Most 
had spread to some degree over the years since the injury.  
No scars were fissured.  There was no tenderness or 
adherence.  Texture was normal.  There was no ulceration or 
breakdown of the skin.  There was no elevation or depression 
of the scars.  There was no underlying tissue loss, no 
inflammation, edema or keloid formation.  There was moderate 
disfigurement with all of the scars.  Color photographs were 
of record.

For disfiguring scars of the head, face or neck a 
noncompensable evaluation is warranted for slight scars.  A 
10 percent evaluation is assigned for moderately disfiguring 
scars.  A 30 percent evaluation is warranted for severe 
scars, especially if producing a marked and unsightly 
deformity of eyelids, lips and auricles.  Complete or 
exceptionally repugnant deformity of one side of the face or 
marked or repugnant bilateral disfigurement is assigned a 50 
percent evaluation.  38 C.F.R. § 4.118; Diagnostic Code 7800 
(2000).

The preponderance of the evidence is against a higher 
evaluation.  The competent and objective medical opinion 
offered by the VA examiner was that the scars were moderately 
disfiguring.  Competent, objective evidence of severe 
disfigurement has not been presented.  The Board has examined 
the photographs and does not conclude that severe 
disfigurement was shown.  Although scarring is present and 
the appellant's eyes do not appear identical as per the 
examiners comments, competent evidence that this amounts to 
marked and unsightly deformity of eyelids or that it is 
severe has not been presented.  The appellant is competent to 
state that his scarring is severely disfiguring.  However, 
the training and experience of the medical personnel makes 
their findings more probative as to the extent of the 
disability.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

Healed right eye injury.

The appellant contends that he has severe pain in his right 
eye that lasts from 2-3 hours and can cause tearing.  The 
pain extends from his eye around his right temple and right 
forehead.

Private medical records dated in May 1992 document that 
during an admission for a syncopal episode, the history of 
the right eye injury in Vietnam was noted and the appellant 
denied any additional problems with his eyes.

In July 1995 he developed an itching eye, some tearing, and 
some redness of the conjunctiva in the right eye.  He was 
rechecked the next day and complained of eye pain with no 
improvement.  He was referred to an ophthalmologist who 
reported a complaint of severe ocular pain with foreign body 
sensation of two-days duration.  Examination revealed a 
disorganized anterior segment of the right eye with corneal 
scars and a large corneal defect with the epithelium and 
anterior stroma lying over as a flap.  The corneal defect was 
debrided and a pressure patch was applied.  The appellant was 
asked to return, but did not.  There were no further eye 
complaints in the private medical records through 1999.

A VA examination was conducted in June 1999.  The appellant 
reported that he had noticed no change with regard to his eye 
problem since his inservice injury.  There was mild mucous 
crusting on both eyes.  There was a raised area in the 
conjunctiva supernasally to the cornea on the right.  The 
diagnosis was of a traumatic injury to the right eye that 
caused no light perception vision, corneal scarring, optic 
atrophy and a traumatic cataract.  He currently had phtosis 
of the right eye with exotropia.

The right eye disability has been evaluated by analogy to an 
unhealed eye injury.  Under this diagnostic code, an unhealed 
eye injury, in chronic form, is to be rated from 10 percent 
to 100 percent for impairment of visual acuity or field loss, 
pain, rest-requirement, or episodic incapacity, combing an 
additional rating of 10 percent during continuance of active 
pathology.  Minimum rating during active pathology is 10 
percent.  38 C.F.R. § 4.84a; Diagnostic Code 6009 (2000).

The preponderance of the evidence is against a compensable 
evaluation for this disability.  The results of the VA eye 
examination revealed healed injury with residual phtosis and 
exotropia.  (The appellant's right eye blindness is service 
connected and separately evaluated.)  There is no competent 
evidence of current or chronic active pathology.  We note 
that in 1995 there was one episode of documented eye pain, 
however the evidence demonstrates that this was acute and 
resolved without further complaint- no chronicity was 
demonstrated.  

The Board has considered the appellant's report that he has 
eye pain.  Lay testimony is competent when it regards 
features or symptoms of injury or illness, therefore the 
appellant is competent to report his eye pain.  However, lay 
testimony may not be relied upon for establishing a medical 
diagnosis.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  
We accept that he has some eye pain, however the appellant's 
statements do not amount to competent evidence that the eye 
pain is chronic or that it is attributable to an unhealed eye 
injury.  By all medical accounts there is no active 
pathology.  The Board finds the medical evidence more 
probative of the degree of disability associated with this 
eye injury due to its objectivity.  We are further persuaded 
by the appellant's denial of any eye problems in private 
medical records with one brief exception in 1995.  
Accordingly, we find that the preponderance of the evidence 
is against the claim.


Muscle tension headaches.

The appellant has contended that he has headaches a few times 
a week that incapacitate him for a few hours on end.  He has 
had no treatment for these.  In his October 1999 VA Form-9 he 
stated that he had extreme pain on the right side of his head 
and surrounding area that occurred approximately every other 
day.  It could last up to 3 hours and it completely 
incapacitated him to the point that he had to lie down in the 
dark.  He had little relief from over-the-counter-
medications.

Private medical records were silent for complaints or 
treatment of headaches.  A VA examination was conducted in 
June 1999.  The appellant reported intermittent headache 
about once a week that was bi-frontal and felt like a 
fullness, tightness or headband.  There was no associated 
nausea or vomiting.  On examination there was no palpable 
tenderness about the head and no abnormalities reported on 
neurological examination.  The examiner opined that the 
appellant met the criteria for muscle tension headache.

The appellant's headache disability has been rated by analogy 
to migraine headaches.  Headaches with very frequent 
completely prostrating and prolonged attacks productive of 
severe economic inadaptability warrant a 50 percent 
evaluation.  Headaches with characteristic prostrating 
attacks occurring on an average once a month over the last 
several months warrant a 30 percent evaluation.  Headaches 
with characteristic prostrating attacks averaging one in 2 
months over the last several months warrant a 10 percent 
evaluation.  Headaches with less frequent attacks warrant a 
noncompensable evaluation.  38 C.F.R. § 4.124a; Diagnostic 
Code 8100 (2000).

There is no objective documentation of headaches.  The 
appellant reported that he had sought no treatment for 
headaches, and the private medical evidence confirms this.  
The VA examiner found no abnormalities on examination, and 
diagnosed muscle tension headaches based on the appellant's 
description and history of a head shrapnel wound with 
retained shrapnel.  Furthermore, the appellant has 
alternately contended that his headaches occurred a few times 
a week, every other day, or once a week.  Based on this 
disparity, we can afford his statements very little probative 
value.  He has described his headaches as completely 
incapacitating, but in light of the fact that he has never 
reported a headache or sought treatment for one, we can 
afford those statements very little probative value.  A 
compensable evaluation required competent evidence of 
characteristic prostrating attacks averaging one in two 
months over several months.  In the absence of any competent 
objective evidence of this, the criteria for a compensable 
evaluation have not been met.  Should the appellant suffer a 
headache, he should report for treatment, so that the number 
of headaches can be objectively documented.

Extraschedular Consideration.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (2000).  This regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service for assignment of an extraschedular 
evaluation commensurate with the average earning capacity 
impairment.  The governing criteria for such an award is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
inference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The U. S. Court of Appeals 
for Veterans Claims (hereinafter Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC. 6-96 (1996).  There is no evidence that the 
appellant's dismissal from his job was due to a service 
connected disability and frequent hospitalization for any 
service connected disability has not been shown.  


ORDER

An increased rating for face scars is denied.  A compensable 
evaluation for a healed right eye injury, and muscle tension 
headaches is denied.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, ___ (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, ___ (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Service Connection for Dizziness/Vertigo.

The appellant has contended that he has dizziness or vertigo 
that he believes is due to shrapnel wounds to his head, for 
which service connection is in effect for the residual face 
scars and right eye blindness and injury.  A VA neurological 
examination was conducted in June 1999, wherein the examiner 
concluded, "The dizziness is likely tied to the ear 
impairment related to inner ear dysfunction, although 
etiologies of dizziness are numerous.  The patient is not 
symptomatic at the time of examination."  Service connection 
is in effect for bilateral sensorineural hearing loss and 
tinnitus.  However, it does not appear that any scientific 
testing was conducted that would stand as a basis for the 
examiner's conclusion.  The duty to assist mandates that a 
medical examination for compensation claims must be conducted 
when the evidence shows that the claimant has a current 
disability that may be associated with the claimant's active 
service and there is insufficient medical evidence to made a 
decision on the claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, ___ (2000) 
(to be codified at 38 U.S.C.A. § 5103A).  The Board is faced 
with medical evidence that suggests that the reported 
dizziness/vertigo may be related to service-connected 
tinnitus or perhaps to another inner ear dysfunction.  
Therefore, additional examination and testing is necessary in 
order for the Board to make an equitable decision as to the 
appellant's claim.

This Remand serves as notice to the appellant of the evidence 
necessary to substantiate his claim.  Disability which is 
proximately due to or the result of a service-connected 
disease or injury shall be service connected.  38 C.F.R. 
§ 3.310 (a) (2000).  Additional disability resulting from the 
aggravation of a non-service-connected condition by a 
service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439 
(1995).  In a secondary service connection claim, the 
question centers on the relationship of one condition to 
another.  Such a relationship is not susceptible to informed 
lay observation and thus, for there to be credible evidence 
of such a relationship, medical evidence is required.  See, 
e.g., Reiber v. Brown, 7 Vet. App. 513, 516 (1995).

Post-traumatic stress disorder.

Service connection for post-traumatic stress disorder was 
granted in the July 1999 rating decision and the disability 
was assigned a 10 percent evaluation.  The Board finds that 
the duty to assist has not been met with regard to the claim 
for an increased rating for post-traumatic stress disorder.  
At the time he filed his claim, the appellant identified 
private treatment records from Dr. Barker as evidence that 
would support his claim.  A one-page document was received by 
the RO from Dr. Barker that was dated in May 1999.  However, 
the document indicated that the appellant had received 
treatment from July 1998 and had 22 outpatient visits.  Those 
additional treatment records should be obtained.  Dr. Barker 
diagnosed dysthymia and alcohol abuse and indicated the 
appellant's Global Assessment of Functioning score was 
currently 53, but attributed the majority of the appellant's 
difficulties to his alcohol abuse.  However, in Dr. Barker's 
view the appellant was drinking to cope with post-traumatic 
stress disorder due to his right eye injury.

The VA examiner who conducted the interview in June 1999 
noted that the claims folder was not made available to him.  
The appellant denied a history of substance abuse to the VA 
examiner.  The examiner assigned a Global Assessment of 
Functioning score of 70.  A new VA examination is necessary 
in order for the VA examiner to have an opportunity to review 
the claims folder, get an accurate history, and to determine 
what level of disability is attributable to post-traumatic 
stress disorder.

Residuals of an injury to the femoral cutaneous nerve of the 
left thigh with scars.

When he submitted his claim, the appellant contended that he 
had numbness that radiated from his left hip to his thigh, 
knee, and shin.  He had weakness, pain, limited motion and 
pain on motion.  In his VA Form-9 he contended that he has 
fissuring in all of his scars. 

At the time of an inservice referral to a Physical Evaluation 
Board in March 1967, the appellant had a full functional 
return of his left leg with anesthesia of the left lateral 
femoral cutaneous nerve.  Therefore, the disability was 
evaluated as for a partial paralysis of the anterior crural 
nerve (femoral).

Private medical records documented no complaints or findings 
with regard to the left thigh.  A VA examination was 
conducted in June 1999, however it addressed the residual 
scars on the thighs only.  No examination was conducted that 
addressed the appellant's complaints that he had a functional 
impairment in his left leg.  Therefore, a new VA examination 
is necessary that addresses the level of residual partial 
paralysis of the quadriceps extensor muscle and any 
functional impairment so that the Board can evaluate this 
disability under the appropriate Diagnostic Code.

Accordingly, this case is REMANDED for the following:

1.  The RO should schedule the appellant 
for a VA examination.  The examiner 
should be afforded the opportunity to 
review the claims folder prior to the 
examination.  The examiner should 
determine whether it is as likely as not 
that the appellant's dizziness or vertigo 
is proximately due to or the result of 
his service-connected sensorineural 
hearing loss or tinnitus.  The examiner 
should determine whether dizziness or 
vertigo it is as likely as not related to 
service.  The examiner should discuss 
whether dizziness or vertigo is related 
to other causes.  Testing must be 
conducted that would establish a 
scientific basis for the examiner's 
conclusion(s).

2.  The RO should obtain all of Dr. 
Barker's treatment records and associate 
them with the claims folder.

3.  The RO should schedule the appellant 
for a VA psychiatric examination.  The 
examiner should be afforded the 
opportunity to review the claims folder.  
At the conclusion of the mental status 
examination the examiner should offer a 
current diagnosis and indicate to as high 
a degree as is possible, the current 
Global Assessment of Functioning score 
that is attributable solely to post-
traumatic stress disorder.

4.  The RO should schedule a VA 
examination that addresses the level of 
residual partial paralysis of the 
quadriceps extensor muscle and any 
functional impairment.  Inquiry must be 
directed towards findings of less 
movement that normal; more movement than 
normal; weakened movement; excess 
fatigability; incoordination; and painful 
movement.  The examiner should determine 
the level of incomplete paralysis and 
characterize it as mild, moderate or 
severe.

5.  The General Counsel, in representing 
VA before the Court of Veteran's Appeals, 
has noted that the RO has duties.  
Pursuant to 38 C.F.R. § 3.655, when a 
claimant fails to report for an 
examination in scheduled in conjunction 
with an original compensation claim, the 
claim shall be rated based on the 
evidence of record.  When the claimant 
pursuing an original, reopened or claim 
for an increase without good cause fails 
to report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences of 
the failure to undergo the scheduled 
examination.  The RO must comply with all 
notification requirements regarding the 
duty to report and the failure to report 
for examination.  The Remand serves as 
notice of the regulation.

6.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  If the benefit sought on 
appeal remains denied, the appellant and 
the appellant's representative, if any, 
should be provided with a Supplemental 
Statement of the Case.  The Supplemental 
Statement of the Case must contain notice 
of all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

If upon completion of the above action, the claim remains 
denied, the case should be returned to the Board after 
compliance with all requisite appellate procedures.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL 
	Member, Board of Veterans' Appeals



 



